Title: From Alexander Hamilton to Henry Glen, 5 March 1800
From: Hamilton, Alexander
To: Glen, Henry


          
            Dr. Sir,
            N York March 5th. 1800
          
          I have received your letter of the first instant, and shall be happy in an opportunity to to promote your wishes with respect to your son, should any vacancy — in the staff present itself to which your son he can be appointed consistent with the rules of service, you may  rest assured I shall not be unmindful of him  should whenever an opportunity shall occur of doing it consistently with the rules of service.
          With great esteem —
          Honle Mr. Glen
        